Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 10-16
Claims 1-8 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. ("III–V-on-Silicon Photonic Integrated Circuits for Spectroscopic Sensing in the 2–4 μm Wavelength Range" Sensors 17, no. 8: 1788. https://doi.org/10.3390/s17081788; “Wang”) in view of Saber et al. ("Transversely coupled Fabry–Perot resonators with Bragg grating reflectors," Opt. Lett. 43, 13-16 (2018); “Saber”), and further in view of Kroesen et al. ("Electro–optical tunable waveguide embedded multiscan Bragg gratings in lithium niobate by direct femtosecond laser writing," Opt. Express 22, 23339-23348 (2014); “Kroesen”).
Regarding claim 1, Wang discloses in figure 10 and related text, an electro-optic modulator, comprising: a linear resonator comprising: a first waveguide (Wang, fig. 10, center waveguide with two unlabeled grating couplers) having a first end and an opposite second end; a first grating at the first end of the first waveguide; and a second grating at the second end of the first waveguide; an input channel (Wang, fig. 10, gain chip, Phase Shifter, and Grating Coupler) in optical communication with the linear resonator, the input channel comprising: a second 

Wang, Figure 10 

    PNG
    media_image1.png
    405
    807
    media_image1.png
    Greyscale




The external cavity laser consists of a GaSb-based gain chip and a silicon photonic IC for the wavelength-selective feedback, as schematically shown in Figure 10. In the gain chip, a HR coating with >95% reflectivity is applied on one facet while an AR coating with <0.1% reflectivity is applied on the other facet close to the silicon photonic IC. The III–V waveguide is tilted 5.2 degrees at the AR-coated facet.
The silicon photonic IC contains a Vernier filter consisting of two thermally tuned micro-ring resonators (MRRs), a phase section to allow for quasi-continuous wavelength tuning and a silicon distributed Bragg reflector (DBR). A Fabry-Perot laser cavity is formed between the HR-coated facet of the gain chip and the silicon waveguide DBR.
By implementing the waveguide-based DBR and Vernier filter in the silicon photonic feedback circuit, a tunable single mode laser can be obtained.
[T]he tuning resolution is still limited by the FSR of the longitudinal modes of the Fabry-Perot cavity. Continuous tuning can be achieved by thermally tuning the phase section to continuously adjust the Fabry-Perot cavity length.
 Wang, 4. GaSb/Silicon Hybrid External Cavity Laser

However, Saber discloses in figure 1 and related text optical resonators formed by directional couplers and waveguide cavities that are terminated by Bragg gratings.
Saber, Figure 1

    PNG
    media_image2.png
    334
    433
    media_image2.png
    Greyscale



Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Wang to comprise a first coupler located along the second waveguide and configured to couple a light beam between the second waveguide and the first waveguide of the linear resonator; and a second coupler located along the third waveguide and configured to couple the light beam between the first waveguide of the linear resonator and the third 
We design and demonstrate Fabry–Perot resonators with transverse coupling using Bragg gratings as reflectors on the silicon-on-insulator (SOI) platform. The effects of tailoring the cavity length and the coupling coefficient of the directional coupler on the spectral characteristics of the device are studied. The fabricated resonators achieved an extinction ratio (ER) of 37.28 dB and a Q-factor of 3356 with an effective cavity length of 110 μm, and an ER of 8.69 dB and a Q-factor of 23642 with a 943 μm effective cavity length. The resonator structure presented here has the highest reported ER on SOI and provides additional degrees of freedom compared to an all-pass ring resonator to tune the spectral characteristics.
Saber, Abstract.
Further regarding claim 1, Wang in view of Saber does not explicitly disclose: that the all-pass filter is configured to adjust a coupling strength between the second coupler and the readout port and that the all pass filter includes modulation electrodes configured to drive an electro-optic response and shift a resonant response of the electro-optic modulator, to thereby modulate a portion of the light beam in the output channel to produce a reflection-based readout signal. 
However, Kroesen discloses in figure 1, and related text, electrode-controlled waveguide-embedded Brag gratings in lithium niobate waveguides.
Kroesen, Figure 1

    PNG
    media_image3.png
    479
    911
    media_image3.png
    Greyscale



3 for extraordinary polarized probe light.
Kroesen, 2. Monolithic integration of waveguide embedded Bragg gratings
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Wang in view of Saber such that the all-pass filter is configured to adjust a coupling strength between the second coupler and the readout port and that the all pass filter includes modulation electrodes configured to drive an electro-optic response and shift a resonant response of the electro-optic modulator, to thereby modulate a portion of the light beam in the output channel to produce a reflection-based readout signal because the resultant configuration and method would facilitate high bandwidth tunability. Kroesen, Abstract.
Regarding claims 2-8 and 10-11, as dependent upon claim 1, Wang in view of Saber and further in view of Kroesen, as applied in the rejection of claim 1, discloses:
2. The electro-optic modulator of claim 1, wherein at least one of the first grating, the second grating, and the third grating are a Bragg grating. Wang, fig. 10; Saber, fig. 1.
3. The electro-optic modulator of claim 1, wherein at least one of the first waveguide, the second waveguide, and the third waveguide comprise an electro-optic material. Kroesen, fig. 1.
4. The electro-optic modulator of claim 3, wherein the electro- optic material comprises lithium niobate, lithium tantalate, barium titanate, rubidium titanyl phosphate, potassium titanyl phosphate, or combinations thereof. Kroesen, fig. 1.
5. The electro-optic modulator of claim 1, wherein the all-pass filter comprises: one or more Bragg gratings; and a pair of modulation electrodes on respective opposing sides of 
6. The electro-optic modulator of claim 5, wherein a tunable coupler portion of the electro-optic modulator includes: a Bragg resonator formed by the one or more Bragg gratings and the modulation electrodes; the second coupler along the third waveguide; and a portion of the first waveguide with the first grating. Wang, fig. 10; Saber, fig. 1; Kroesen, fig. 1.
7. The electro-optic modulator of claim 6, wherein the linear resonator is a high-Q resonator. Saber, Abstract.
8. The electro-optic modulator of claim 7, wherein when an optical signal is coupled into the high-Q resonator, the tunable coupler portion containing the Bragg resonator controls the optical signal at the readout port, by modulating the optical signal coupling out of the high-Q resonator. Wang, fig. 10; Saber, fig. 1; Kroesen, fig. 1.
10. The electro-optic modulator of claim 1, wherein the linear resonator, the input channel, and the output channel are arranged in substantially parallel rows with respect to each other on a substrate. Wang, fig. 10; Saber, fig. 1.
11. The electro-optic modulator of claim 1, wherein the electro-optic modulator is implemented in a photonics chip. Wang, fig. 10; Saber, fig. 1; Kroesen, fig. 1.
Regarding claims 12-15, as dependent upon claim 11, one of ordinary skill in the art would recognize that the use of semiconductor lasers is well known and well characterized in the implementation of Sagnac-effect-based gyroscopes including inertial guidance modules and in optical communication including quantum computing at cryogenic temperatures. Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Wang 
12. The electro-optic modulator of claim 11, wherein the photonics chip is implemented in a cryogenic platform. 
13. The electro-optic modulator of claim 11, wherein the photonics chip is implemented for precision timing via an atomic clock. 
14. The electro-optic modulator of claim 11, wherein the photonics chip is implemented in an inertial sensing platform. 
15. The electro-optic modulator of claim 11, wherein the photonics chip is implemented as a component in a fiber optic gyroscope. 
because the resulting configurations and methods would benefit from being “ultra-compact devices and systems.” Wang, 1. Introduction.
Regarding claim 16, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Wang in view of Saber and further in view of Kroesen, as applied in the rejection of claims 1-8 and 10-15, to comprise a method of operating the electro-optic modulator of claim 1, the method comprising: injecting a light beam through the input port into the second waveguide of the input channel; coupling a portion of the light beam from the second waveguide into the linear resonator by the first coupler; and oscillating the portion of the light beam in the linear resonator between the first grating and the second grating along the first waveguide; wherein the portion of the light beam in the linear resonator oscillates until escaping through the first coupler, dissipating through random variance, or escaping through the second coupler into the output channel; wherein the portion of the light beam escaping through the second coupler into the output channel travels towards the all-pass filter or towards the readout port; because the 
Claims 9 and 17-20
Claims 9 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. ("III–V-on-Silicon Photonic Integrated Circuits for Spectroscopic Sensing in the 2–4 μm Wavelength Range" Sensors 17, no. 8: 1788. https://doi.org/10.3390/s17081788; “Wang”) in view of Saber et al. ("Transversely coupled Fabry–Perot resonators with Bragg grating reflectors," Opt. Lett. 43, 13-16 (2018); “Saber”), and further in view of Kroesen et al. ("Electro–optical tunable waveguide embedded multiscan Bragg gratings in lithium niobate by direct femtosecond laser writing," Opt. Express 22, 23339-23348 (2014); “Kroesen”), as applied in the rejection of claims 1-8 and 10-16, and further in view of Komljenovic et al. ("Widely Tunable Narrow-Linewidth Monolithically Integrated External-Cavity Semiconductor Lasers," in IEEE Journal of Selected Topics in Quantum Electronics, vol. 21, no. 6, pp. 214-222, Nov.-Dec. 2015; “Komljenovic”).
Regarding claims 9 and 17-20, one of ordinary skill in the art would recognize that the use of semiconductor lasers is well known and well characterized in optical communication including quantum computing at cryogenic temperatures within housings, for example, as low voltage modulators. However, Wang in view of Saber and further in view of Kroesen does not explicitly disclose:
9. The electro-optic modulator of claim 1, further comprising a sensor coupled to the readout port, wherein the sensor is configured to measure optical data output at the readout port. 

18. The system of claim 17, wherein the housing comprises a cryogenic refrigerator. 
19. The system of claim 17, wherein the set of input optics provides the input optical signals through an optical circulator outside of the housing. 
20. The electro-optic modulator of claim 1, wherein the electro-optic modulator is configured to operate at greater than about 100 GHz modulation bandwidth, and at less than about 1 aJ energy-per-bit (EPB). 
However, Komljenovic discloses in figure 1, and related text, an external cavity laser having a monitor photodiode.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Wang in view of Saber and further in view of Kroesen to comprise:


9. The electro-optic modulator of claim 1, further comprising a sensor coupled to the readout port, wherein the sensor is configured to measure optical data output at the readout port. 
7. A system that implements the electro-optic modulator of claim 1, the system comprising: a housing; a photonics chip within the housing, wherein the electro-optic modulator is coupled to the photonics chip; a set of input electronics outside of the housing and in operative communication with the all-pass filter in the output channel of the electro-optic modulator; a set of input optics outside of the housing and configured to provide input optical signals to the input channel of the electro-optic modulator; and one or more output detectors outside of the housing and in optical communication with the output channel of the electro-optic modulator; 
wherein the all-pass filter is configured to shift a resonant response of the electro-optic modulator to thereby modulate the input optical signals interacting with the electro-optic modulator to produce reflection-based optical readout signals; wherein the reflection-based optical readout signals are sent to the one or more output detectors from the output channel for conversion of the optical readout signals to electrical signals. 
18. The system of claim 17, wherein the housing comprises a cryogenic refrigerator. 
19. The system of claim 17, wherein the set of input optics provides the input optical signals through an optical circulator outside of the housing. 
20. The electro-optic modulator of claim 1, wherein the electro-optic modulator is configured to operate at greater than about 100 GHz modulation bandwidth, and at less than about 1 aJ energy-per-bit (EPB). 
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 
/PETER RADKOWSKI/ Primary Examiner, Art Unit 2883